Filed 12/23/14 P. v. Noussias CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B253212

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. Nos. NA096290 &
         v.                                                          NA081603)

NICHOLAS NOUSSIAS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County. Arthur
Jean, Jr., Judge. Affirmed.
         Sarvenaz Bahar, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                      ____________________________
       From 1982 to 2007, appellant Nicholas Noussias suffered 12 criminal convictions,
three of them for serious or violent felonies and the last three for possession of controlled
substances. He served six prison terms and six jail terms in that period and violated
probation and parole multiple times. In November 2009, appellant pleaded no contest to
two counts of failing to register as a sex offender (the registration requirement arising
from a 1982 conviction for forcible rape) and was sentenced to six years in prison, the
term suspended pending completion of five years of formal probation.
       In July 2013, appellant was arrested outside a residence for possession of 0.93
grams of methamphetamine that was found on a dresser in the residence. (Health & Saf.
Code, § 11377, subd. (a).) At trial, the defense was that insufficient evidence tied
appellant to the residence, a converted garage, and thus to the methamphetamine. The
address listed on appellant’s driver’s license was different from that of the garage and no
paperwork, such as a bill or letter, or other property traceable to him was found there.
The only evidence linking appellant to the garage was his admission to police months
earlier that he lived there. The jury reached a guilty verdict after 72 minutes of
deliberations.
       The trial court found appellant to be in violation of his probation and sentenced
him to 32 months in prison on the possession charge, the term to run concurrently with
his reinstated six-year sentence. Appellant was credited with 230 days on both sentences
(115 days in custody and 115 days good time/work time).
       Appellant filed a timely appeal. We appointed counsel to represent him, who after
examining the record filed an opening brief raising no issues and asking this court to
review the record independently. On September 23, 2014, we advised appellant he had
30 days to submit any contentions or issues he wished us to consider. He has not
responded.
       We examined the record and are satisfied that appellant’s counsel has fully
complied with the responsibilities set forth in People v. Kelly (2006) 40 Cal.4th 106, 109-
110 and People v. Wende (1979) 25 Cal.3d 436, 441.



                                              2
                                    DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                                       CHANEY, Acting P. J.


We concur:




             JOHNSON, J.




             BENDIX, J.*




      *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                            3